UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 10, 2017 KemPharm, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-36913 20-5894398 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2500 Crosspark Road, Suite E126 Coralville, IA 52241 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (319) 665-2575 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§ 230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§ 240.12b-2 of this chapter). Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Item 2.02 Results of Operations and Financial Condition. OnMay 10, 2017, KemPharm, Inc., a Delaware corporation, or KemPharm, issued a press release announcing its corporate and financial results for the quarter endedMarch 31, 2017, as well as information regarding a conference call and live webcast presentationto discuss these corporate and financial results. A copy of the press release and presentationare furnished as Exhibits 99.1 and99.2, respectively,to this Current Report on Form 8-K.The information contained in the press release and presentationfurnished as Exhibits 99.1 and 99.2, respectively,shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and is not incorporated by reference into any of KemPharm’s filings under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof, except as shall be expressly set forth by specific reference in any such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description 99.1 Press Release titled “KemPharm, Inc.ReportsFirst Quarter 2017 Results”datedMay 10, 2017. 99.2 Presentation titled "First Quarter 2017 Results" datedMay 10, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. KemPharm, Inc. Date:May 10, 2017 By: /s/ R. LaDuane Clifton R. LaDuane Clifton, CPA Chief Financial Officer, Secretary and Treasurer EXHIBIT INDEX ExhibitNo. Description 99.1 Press Release titled “KemPharm, Inc. ReportsFirst Quarter 2017 Results”datedMay 10, 2017. 99.2 Presentation titled "First Quarter 2017 Results" datedMay 10, 2017.
